Citation Nr: 0708138	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  05-19 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an effective date earlier than March 1, 2005, 
for additional disability compensation for a dependent 
spouse.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision letter 
from the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO) which amended the veteran's VA 
compensation payments to reflect the veteran's dependent 
spouse effective from March 1, 2005.  The veteran filed a 
timely appeal for an effective date earlier than March 1, 
2005, for the additional of the veteran's dependent spouse to 
his 100 percent compensation award.


FINDINGS OF FACT

1.  The veteran married his current spouse in November 1963.

2.  The veteran filed a claim for service connection on 
February 22, 2001.

3.  A March 2002 rating decision established service 
connection for diabetes mellitus, associated with Agent 
Orange exposure in Vietnam, and assigned a 20 percent rating, 
effective from February 22, 2001.  

4.  A March 2003 rating decision granted an increased rating 
from 20 percent to 100 percent, effective from February 22, 
2001.

5.  Notice of the increased rating from 20 percent to 100 
percent was provided to the veteran in March 2003 
correspondence, and he was specifically requested to send a 
VA Form 21-686c, Declaration of Status of Dependents, before 
any additional benefits for his dependents could be paid; the 
veteran did not respond to the RO's letter within one year.

6.  The veteran's VA Form 21-686c, "Declaration of Status of 
Dependents," was date-stamped as received by VA on February 
28, 2005.

7.  Prior to February 28, 2005, there was no communication 
from the veteran indicating that he was claiming additional 
VA benefits for a dependent spouse.


CONCLUSION OF LAW

Entitlement to an effective date prior to March 1, 2005, for 
the additional compensation benefits based on a dependent 
spouse is not established.  38 U.S.C.A. §§ 1115, 5110, 5111 
(West 2002); 38 C.F.R. §§ 3.31, 3.114, 3.204, 3.205, 3.400, 
3.401 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist

The veteran seeks an effective date prior to March 1, 2005, 
for additional VA compensation based on the addition of the 
veteran's dependent spouse.  The veteran essentially contends 
that the effective date for the additional compensation for 
the veteran's dependent spouse should be February 22, 2001, 
the effective date for the increased combined disability 
rating from 20 percent to 100 percent because the claims file 
contained evidence at that time of the veteran's marriage to 
his spouse.

As an initial matter, the Board has considered whether it has 
a duty to assist with further development of the claim.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Under the 
circumstances presented in this case, however, it is not the 
factual evidence that is dispositive of the present appeal, 
but rather the application of the law and regulations to the 
undisputed facts.  In such cases, it has been held that the 
duty to assist is not applicable.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) (regarding entitlement to 
recognition as surviving spouse for purposes of reinstatement 
of death pension benefits,  neither duty to assist nor duty 
to notify are implicated when question is limited to 
interpretation and application of a statute).

This case involves the application of law to certain facts- 
such as the effective date for a combined rating higher than 
30 percent and the date when information, which was needed to 
award additional compensation for the veteran's wife, was 
received by the RO-and those facts are already established by 
the evidence now of record and are not in dispute.  
Collecting additional evidence would not be productive or 
helpful to the veteran's appeal.  Thus, because the law as 
mandated by statute, and not further development of evidence, 
is dispositive of this appeal, the VCAA is not applicable.  
Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where the 
operation of law is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought).

B.  Analysis

As noted, the facts in this case are not in dispute.  The 
veteran served on active duty from October 1964 to October 
1968.  A marriage certificate noting that he married his 
current spouse in November 1963 was received in by the RO in 
December 1970.  On February 22, 2001, the veteran filed a 
claim for service connection.  The veteran listed his spouse 
on his claim form.  A March 2002 rating decision established 
service connection for diabetes mellitus, associated with 
Agent Orange exposure in Vietnam, and assigned a 20 percent 
rating, effective from February 22, 2001.  The veteran 
requested an increased rating.  

A March 2003 rating decision granted an increased rating from 
20 percent to 100 percent, effective from February 22, 2001.  
Notice of the increased rating from 20 percent to 100 percent 
was provided to the veteran in March 2003 correspondence, and 
he was specifically requested to send the enclosed VA Form 
21-686c, Declaration of Status of Dependents, before any 
additional benefits for his dependents could be paid.  The 
veteran did not respond to that request within the following 
year, and did not in fact submit the aforementioned form 
until February 28, 2005.  The form listed the veteran's 
first, and only, wife as a dependent.  An RO decision letter 
dated in March 2005 notified the veteran that additional 
compensation was payable based on his dependent spouse.  The 
effective date of that award was March 1, 2005, the first day 
of the month following receipt of the VA Form 21-686c.  See 
38 C.F.R. § 3.401(b).  

The veteran contends that he submitted a marriage certificate 
with his original claim on February 22, 2001, and is entitled 
to the additional compensation for dependents, effective that 
date, not March 1, 2005.  The Board notes that a copy of the 
veteran's marriage certificate was received in December 1970; 
however, the claims file does not contain a marriage 
certificate that is date-stamp received with the February 22, 
2001 documents.  The veteran admits that he did not respond 
within one year of the RO's March 2003 letter requesting that 
he send a VA Form 21-686c, Declaration of Status of 
Dependents, before any additional benefits for his dependents 
could be paid.  However, he asserts that he did not realize 
that he had to resubmit this information as he submitted it 
with the original claim, and therefore, the RO already had 
this information.  

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose shall be payable from the 
effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f).  Veterans having a 30 percent 
or more service-connected condition may be entitled to 
additional compensation for a spouse, dependent parents, or 
unmarried children under 18 (or under 23 if attending an 
approved school) or when prior to age 18 the child has become 
permanently incapable of self- support because of mental or 
physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

The effective date of the award of any benefit or increase by 
reason of marriage shall be the date of that event if proof 
is received by VA within a year from the date of marriage.  
38 U.S.C.A. § 5110(n).  Regarding additional compensation for 
dependents, the effective date will be the latest of the 
following dates: (1) date of claim; (2) date the dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within a 
year of notification of such rating action; or (4) date of 
commencement of the veteran's award.  38 C.F.R. § 3.401(b).  
The "date of claim" for additional compensation for 
dependents is the date of the veteran's marriage, if evidence 
of the event is received within a year of the event; 
otherwise, the date notice is received of the dependant's 
existence, if evidence is received within a year of 
notification of such rating action.  38 C.F.R. § 3.401(b)(1).  
The earliest that the additional award of compensation for a 
dependent spouse can occur is the first day of the month 
following the effective date.  38 C.F.R. § 3.31.

Regarding the four possible effective dates delineated in 38 
C.F.R. § 3.401(b), the date the veteran's claim for 
additional compensation for dependents was received by the RO 
was March 1, 2005, and on this VA Form 21-686c he provided 
his wife's social security number.  38 C.F.R. § 
3.401(b)(1)(ii).  The date that dependency arose was November 
1963, i.e., the date that the veteran married his spouse.  38 
C.F.R. § 3.401(b)(2).  The effective date when the veteran's 
combined rating was increased to at least 30 percent was 
February 22, 2001.  38 C.F.R. § 3.401(b)(3).  Finally, 
pursuant to 38 C.F.R. § 3.31, the date of the veteran's award 
for additional compensation for his wife as a dependent was 
March 1, 2005.  38 C.F.R. § 3.401(b)(4).  As the law 
instructs that the effective date for additional compensation 
for dependents is the latest of the four aforementioned 
dates, the correct effective date for the additional award is 
March 1, 2005. 

Indeed, the threshold requirement for additional compensation 
based on a dependent spouse was met as of February 22, 2001, 
because the veteran began receiving compensation at a rate of 
at least 30 percent as of February 22, 2001.  Nevertheless, 
to be eligible for such additional compensation for a 
dependent spouse, the law requires that a veteran provide 
evidence of such spousal or other dependency within a year of 
the qualifying rating.  When the veteran was asked to submit 
additional information in response to the March 2003 rating 
decision and letter, he did not do so within the following 
year.  Thus, even though February 22, 2001, is the effective 
date of the qualifying disability rating under 38 C.F.R. § 
3.401(b)(1)(3), the veteran did not submit, within a year of 
notification of the rating action awarding the 100 percent 
rating, certain information which the RO needed in order to 
award him the additional compensation.  In particular, he did 
not submit his wife's name and social security number.  Thus, 
in this case, to warrant the assignment of an effective date 
of February 22, 2001, for the additional compensation for the 
veteran's dependent spouse, the RO would have had to receive 
a completed VA Form 21-686c, or equivalent, within a year of 
the March 2003 rating decision which increased the combined 
rating from 20 percent to 100 percent.  

The Board is cognizant of the veteran's arguments.  However, 
the Board points out that in the March 2003 notification 
letter, the RO expressly told the veteran that "the 
information you sent us about your dependents is more than a 
year old.  We attempted to call and verify this information 
on March 22, 2003, but no one was home.  Before we can pay 
additional benefits for your dependent(s), send us the 
following:  VA Form 21-686c, "Declaration Of Status Of 
Dependents."  Please fill out every blank on the form which 
applies to you."  Nonetheless, the veteran did not reply 
until February 28, 2005.  

For the reasons discussed above, an effective date prior to 
March 1, 2005, for the additional compensation based on the 
veteran's dependent spouse cannot be granted.  In a case such 
as this one, where the law and not the evidence is 
dispositive, the claim must be denied because of the absence 
of legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date prior to March 1, 2005, for the additional 
compensation based on the veteran's dependent spouse is 
denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


